Citation Nr: 1760312	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 until December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 and an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's depression is related to his active military service.  

2.  Resolving all doubt in the Veteran's favor, the Veteran's PTSD is related to his active military service.  


CONCLUSION OF LAW

1.  The criteria for service connection for depression are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

I.  Depression

The Veteran is seeking service connection for depression.  The Board finds service connection is warranted for depression because he satisfies the three required elements.  

First, the Veteran has a current diagnosis for depression.  See January 2012 treatment notes.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his depression to service.  See July 2012 statement.  He stated that he encountered death while working as a medic during service.  The Veteran reported witnessing disturbing scenes while responding to accidents and working in the morgues.  He is competent to report his experiences as he would have personally observed these scenes.  His MOS was in medical services.  The Board has no reason to doubt the credibility of his statements.  Accordingly, he satisfies the second element - in-service injury or occurrence. 

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's depression is related to service.  

In September 2012, T.J. submitted a statement corroborating the Veteran's contentions about witnessing disturbing events while they both worked as medics during service.  In addition, he stated that the Veteran seemed very depressed and would withdraw himself from others.  T.J. remembered that the Veteran had trouble sleeping in service and he would respond that it was just bad nightmares.  The Veteran also shared with T.J. the events that were difficult for him to get over during service, such as the gruesome accident scenes.  

In November 2012, S.P. submitted a statement about how her brother changed during his service.  She explained that he was outgoing and had many friends prior to service.  Then, within less than a year of service, he withdrew from their family, began having nightmares, trouble sleeping, and displaying anger over small things.

In April 2013, an examiner stated that his depression was more likely than not related to his service.  She explained that he drove an ambulance and worked in the morgue where he would see dead bodies constantly.  The Veteran's memories disturbed him on a daily basis.

Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. §5107 (West 2012).  Thus, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's depression initially manifested during service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for his depression is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").




II.  PTSD

The Veteran is seeking service connection for PTSD.  The Board finds service connection is warranted for PTSD because he satisfies the three required elements.  

First, the Veteran has a current diagnosis for PTSD.  See October 2016 Exam Report.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his depression to service.  See July 2012 statement.  He stated that he encountered death while working as a medic during service.  The Veteran reported witnessing disturbing scenes while responding to accidents and working in the morgues.  He is competent to report his experiences as he would have personally observed these scenes.  His MOS was in medical services.  The Board has no reason to doubt the credibility of his statements and finds that credible supporting evidence of stressors has been provided.  Accordingly, he satisfies the second element - in-service injury or occurrence. 

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's PTSD is related to service.  

In April 2013, an examiner stated that his PTSD was more likely than not related to his service.  She explained that he drove an ambulance and worked in the morgue where he would see dead bodies constantly.  The Veteran's memories disturbed him on a daily basis.

In December 2014, an examiner submitted an additional letter explaining that the Veteran's PTSD was more likely than not related to service.  She stated that he continued to have flashbacks about the dead and severely injured people that he saw when he was an ambulance drive during service.  

In August 2014, a mental disorders questionnaire noted a PTSD diagnosis. The evidence showed that prior to service, the Veteran was outgoing, and enjoyed socializing with friends and family.  After service, the Veteran grew detached and had difficulty dealing with people.  He demonstrated anxiety, avoidance, hypervigilance, nightmares, sleep disturbances, and impaired judgment.  

In October 2016, the Veteran underwent an examination diagnosing PTSD.  The examiner found that he had agitation, increased anxiety, and severe depression.  The Veteran experienced flashbacks related to service that were distressing.  In addition, he was triggered by different situations.  

As the evidence is at least in relative equipoise, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD has been established.  38 U.S.C. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for depression is granted.  

Service connection for PTSD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


